PER CURIAM:
Jamie Paul Desper appeals the district court’s order entering summary judgment on several of the claims raised in his 42 U.S.C. § 1983 (2006) complaint and dismissing the remainder of them under 28 U.S.C. § 1915A(b) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Desper v. Lee, No. 7:10-cv-00473-GEC-RSB, 2011 WL 5024587 (WD.Va. Oct. 20, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.